Citation Nr: 0414167	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-14 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 until 
September 1986.  The matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The RO denied the claim of service connection for a back 
disorder by rating decision dated in March 1987, to which the 
veteran did not perfect a timely appeal.  

2.  Evidence received since the unappealed March 1987 denial 
of the claim of service connection for a back disorder bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  


CONCLUSION OF LAW

1.  The March 1987 RO decision that denied the claim of 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder has been received and the veteran's claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this matter, as all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  Moreover, as this decision is a complete 
grant of the threshold issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for a back disorder, it therefore cannot be deemed 
to violate the appellant's right to due process of law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003). 

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The evidence of record at the time of the March 1987 decision 
by the RO which denied service connection for a low back 
disorder is briefly summarized.  The service medical records 
show that the veteran was seen at the dispensary in February 
1986 indicating that he had had a recurrent backache for 
greater than 30 days.  No definitive etiology was provided 
for his symptoms at that time.  In July 1986, he sought 
treatment for back pain again after an assault.  A diagnosis 
of lumbosacral contusion was rendered at that time for which 
he received follow-up over the course of the month of July.  
On post service VA examination in December 1986, it was no 
abnormal back findings were reported.  

The RO denied service connection for lumbosacral spine strain 
in March 1987 on the basis that no back disability was 
currently found.  The veteran was notified of that decision 
and of his appellate rights.  He did not appeal the March 
1987 determination which is now final. 38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108.

The evidence added to the record since the March 1987 denial 
of the claim includes VA outpatient as well as some private 
clinical data showing treatment for various complaints and 
disorders, to include some relating to the back.  A diagnosis 
of chronic mechanical low back pain was rendered on VA 
examination in December 1997.  The veteran's private 
physician wrote in March 2004 that the veteran had lumbago, 
that it was more likely than not due to numerous complaints 
of lower back pain in service, and that pes planus was likely 
a contributory factor.  

The Board finds that such evidence is new and material in 
that it establishes for the first time following service the 
presence of a low back disorder.  Accordingly, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  See 38 C.F.R. § 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



ORDER

New and material evidence has been received to reopen the 
claim of service connection for a low back disorder.  The 
claim is allowed to this extent.


REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, the case must now be considered based on 
a de novo review of the record.

The evidence reflects that the veteran received treatment on 
several occasions during service for low back complaints.  
The current medical records confirm the presence of low back 
problems.  Also, the veteran's physician in March 2004 
indicated that the service connected pes planus was a 
contributory factor to the veteran's back disorder.  This 
statement raises the issue of service connection on a 
secondary basis and the Board finds that this issues is 
include in the current issue before the Board.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In view of these facts, 
the Board is of the opinion that a current examination is 
warranted.

Under the circumstances, the case is REMANDED to the RO for 
the following actions.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2002) 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should obtain any medical 
records pertaining to treatment for the 
veteran's back disorder from the VA 
medical facility in Brooklyn, N. Y., 
covering the period from August 6, 1998 
to the present.  

3.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for his low 
back disorder since service, which have 
not been previously submitted.

4.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature, severity, and 
etiology of the veteran's low back 
disorder.  The claims file must be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be accomplished.  If a 
disability of the low back is diagnosed 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the diagnosed low back disorder 
is related to service?  If no, whether it 
is as likely as not that the diagnosed 
low back disorder was caused or is 
aggravated by the service connected pes 
planus.  A complete rationale for the 
opinion expressed should be included in 
the report. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim to 
include a review of all evidence 
received since the June 2003 
supplemental statement of the case and 
consideration of service connection on a 
secondary basis.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case to include the law and 
regulations concerning secondary service 
connection, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



